 In the Matter of ELEarRoMETALLURGICALCOMPANYandBROTHER-HOOD OF LOCOMOTIVEFIREMENAND ENGINEMENIn the Matter of ELECTRO METTALLURGICAL COMPANYandUNITEDSTEELWORKERSOF AMERICA, CIOCases Nos. 8-R-1f64 and 8-R-1f77, respectively.Decided Decent-ber°L2,19.43Mr.William C. Treanor,ofNew York City, andMr. HaroldReagan,of Ashtabula, Ohio, for the Company.Mr. A. D. Pen/old,of Cleveland, Ohio, for the Brotherhood.Mr. James B. Griffin,of Youngstown, Ohio, for USA.Messrs. R. J. JamiesonandAnthony J. Lang,of Cleveland, Ohio,for the AFL.Mrs. Robert Silagi,of counsel to the Board.DECISIONDIRECTION OF ELECTION .ANDORDERSTATEMENT OF THE CASEUpon petitions duly filed by Brotherhood of LocomotiveFiremenand Enginemen, herein called the Brotherhood, and by UnitedSteelworkers of America, CIO, herein called 'the USA, eachallegingthat a questionaffectingcommerce had arisen concerning the repre-sentation of employees of ElectroMetallurgicalCompany, Ashta-bula, Ohio, herein called the Company, the NationalRelations Boardconsolidated the cases and provided for an appropriate hearing upondue notice before William O. Murdock, Trial Examiner. Said hear-ing was held at Ashtabula, Ohio, on November 3, 1943. The Com-pany, the Brotherhood, USA, and American Federation of Labor, lherein called the AFL, appeared and participated.All parties wereafforded full opportunity to ,be heard,to examineand cross-examine1Prior to thehearing an interest in this proceeding was manifestedby the Internationalunion of OperatingEngineers,A. F. of L. At the hearing, however, theAmerican Federa-tion of Labormoved to intervene,specificallywithdrawing all craft union interests pre-viously shownby any of its affiliates..54 N. L. It. B., No. 3.15 16DECISIONS OF NATIONALLABOR RELATIONS BOARDwitnesses, and to introduce evidence bearing on the issues.TheTrial Examiner's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.All parties were afforded op-portunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THECOMPANYElectroMetallurgical Company is a West Virginia corporationwhich owns and operates a number of plants throughout the country.This proceeding is concerned solely with the plant located in Ashta-bula, Ohio, owned by the Defense Plant Corporation but operated bythe Company. This plant commenced operations in June 1943 andmanufactures ferro alloys and calcium carbide.The raw materialsused in the Ashtabula plant are quartzite chrome ore, limestone, lime,coal, coke, and scrap steel.The material to be used per year exceeds$1,000,000 in value, about half of which will be received from pointsoutside the State of Ohio.The total value of the production for oneyear will exceed $1,000,000.More than half,of the products will beshipped from Ashtabula to points outside the State of Ohio.TheCompany's entire production is destined for use in the war.We find that the Company is engaged in commerce within the mean-ing of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDBrotherhood of Locomotive Firemen and Enginemen,, and AmericanFederation of Labor, are labor organizations admitting to membershipemployees of the Company.United Steelworkers of America, affiliated with the Congress ofIndustrial Organizations, is a labor organization admitting to mem-bership employees of the Company.III.THEQUESTIONS CONCERNING REPRESENTATIONDuring August 1943, the AFL informed the Company that it repre-sented a majority of the Company's employees and requested recogni-tion as 'the collective bargaining agent on their behalf.During thelate summer and early autumn of 1943, both,the USA and the Brother-hood sought recognition as the collective bargaining representative ofcertain employees.The Com=pany has declined to grant recognitionto any -union until it isicertified by the -Board. ELECTRO METALLURGICAL COMPANY17A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the USA represents a substantial number of em-ployees in the unit hereinafter found appropriate.2We find that questions affecting commerce have arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITOThe USA, AFL, and Company are in substantial agreement thatthe appropriate unit should be comprised of all production and main-tenance employees, but excluding foremen, superintendents, generaloffice, clerical, confidential, and plant-protection employees.Fromthis all-inclusive unit, the Brotherhood seeks to carve out a unit com-posed of engine service men.The USA and the Company vigorouslyobject to splitting the industrial unit in any manner, whereas the AFLhas no objection to the establishment of a unit such as the Brother-hood seeks.As a further objection to a unit of engine service men, theCompany alleges that the Brotherhood discriminatorily excludes fromitsmembership certain employees because of their race or color 3The Company's plant is located on the outskirts of the city of Ashta-bula, where it covers 168 acres.Within the boundaries of the plantthere are approximately 5.6 miles of railroad trackage.As of the dateof the hearing, the Company employed about 1,000 employees, 875 ofwhom fall within the categories sought to be represented by the USA2The Field Examiner reported that the USA submitted 369 membership cards, 368 ofwhich bore apparently genuine original signatures;that the names of 268 persons appear-ing on the cards were listed on the Company's pay roll of September 11, 1943, which con-tained the names of 680 employees in the appropriate unit ; and that the cards were var-iously dated between June and October 1943International Union of Operating Engineers, apparently on behalf of the AFL,submitted108 membership cards all of which bore apparently genuine original signaturesThe namesof 76 persons appearing on the cards were listed on the Company's aforesaid pay rollThecards were dated between June and August 1943The Brotherhood submitted 6 application for membership cards all of which bore appar-ently genuine original signaturesAll cards bore the names of persons on the Company'sSeptember 11, 1943,pay roll.Said pay roll contains the names of 11 persons within theunit which the Brotherhood alleges to be appropriate.The cards were dated in July andAugust 1943.At the hearing the USA submitted further evidence purporting to show an increase in itsmembership throughout the plant and in the unit claimed to be appropriate by theBrotherhood.3Under the terms of its contract with the Defense Plant Corporation for the operationof the Ashtabula plant, the Company is required to obey Executive Orders Nos 9346 and8802 which piohibit discrimination in employment or union membership against personsengaged in war industries because of their race,creed,color, or national originSince theBrotherhood,by its constitution,limits membership to white born persons, the Companycontends that it cannot be certified as the collective bargaining representative of the em-ployees in the unit it desires. If the Brotherhood is certified,so the Company argues, andgets the closed-shop agreement which is universal in the railroad industry,the Companywill be prevented from hiring Negroes as engine service men, or upgrading them, thuscompelling the Company to discriminate against such employees in violation of thePresident's order.567000-44-vol 14--. 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDand the AFL. The Brotherhood's proposed unit totals only 11 menwho hold jobs as railroad engineers, firemen, and hostlers.The engineservice men are part of the Company's traffic and raw materials de-partment which includes a group of 69 employees in many classifica-tions, e. g., conductors, switchmen, locomotive crane operators, ma-chine operators, truck drivers, laborers, dispatchers, and strawbosses,in addition to the engineers, firemen, and hostlers.The plant is a highly integrated enterprise, no one department ofwhich could operate without the close and constant assistance of allothers.In this set-up, the traffic and raw materials department occu-pies a strategic position. It acts as an intermediary between the NewYork Central Railroad which delivers the raw materials to and re-moves the finished products from the plant, and the actual productionprocesses.Railroad cars containing the heavy, bulky raw materialsare delivered to the plant where they are taken over-by the traffic andraw materials department and moved to the furnaces wherein are pro-duced the ferro alloys.Transportation of the raw materials and thefinished products is accomplished by means of locomotives and cranes.All switching of locomotives and freight cars is done within the plantitself and no employees of the traffic and raw materials departmentmove freight trains on the tracks of the interstate carrier.The plant is managed through the office of a single general superin-tendent.There is a single "supervisor of service" who oversees em-ployment and general relations of all employees.Wage rates andconditions of employment are centrally determined.The traffic andraw materials department is supervised by a department head whoalso has jurisdiction over the engine service men.There is no separatesupervision for the employees whom the Brotherhood seeks to repre-sent.Wage rates, working conditions and training for engine servicejobs are the same or comparable to those for jobs held by other skilledworkers in the traffic and raw materials department, and throughoutthe plant generally.The Company elicited evidence that its railroad switching equip-ment, although standard, is not as complicated, nor does it maintainan elaborate signal system such as is used by interstate carriers. Thus,there is no block system on the tracks within the plant and a switch-man precedes the locomotives at all times.The Company likewiseasserts that it trains its own employees and upgrades them.Hostlers,it claims, are trained in 6 to 8 weeks and firemen and engineers in `buta few weeks more. This is substantiated by the evidence that only 3 ofthe 11 engine service men have had any previous railroad" experience,and the experience of one of the 3 was acquired 20 years ago. The re-maining 8 engine service men have apparently been recruited fromother jobs in the plant or have been hired as unskilled employees, andI ELECTRO METALLURGICAL COMPANY .19have been trained on the job. In the event of a slackening of produc-tion compelling a reduction in the number of engine service men, theCompany intends to transfer them back to their old or other jobs.Since the Ashtabula plant has been in existence for only half a yearit has no history of collective bargaining; however, the Company oper-ates 13 similar plants located throughout the United States and, ac-cording to the undisputed testimony of the Company's supervisor ofindustrial relations, every union contract in those plants was negoti-ated on the basis of an industrial unit.'Where, as here, there is ,nohistory of collective bargaining, the form which collective bargaininghas taken in other plants of an employer is regarded by the Board asa significant factor in determining the appropriate unit.'Moreover,the history of collective bargaining throughout the steel industry gen-erally affords ample precedent for the finding that an industrial unitis appropriate.6We note further that the engine service men are antintegral part of a department which is more intimately related to pro-duction of ferro alloys than to railway transportation.'Under allthese circumstances we shall retain the traditional bargaining unit inthis industry and shall therefore include the engine service men in thecomprehensive unit. In view of our determination to dismiss the peti-tion of the Brotherhood on the grounds indicated above, we find nooccasion to rule on the issue of the alleged discrimination.8 ,We find that all production and maintenance employees of the Com-pany, including engine service men, but excluding general office, cleri-cal, confidential, and plant-protection employees, foremen, superin-tendents, and any other supervisory employees with authority to hire,promote, discharge, discipline or otherwise effect changes in the statusof employees or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-4 SeeMatter of Electro Metallurgical Company etal, 45 N. L. R. B 335,339;Matter ofElectro Metallurgical Company,51 N. L. R. B 376 See National Labor Relations Board,Third Annual Report,p 161 ; alsoMatter ofBridgeport Brass Ordnance Plant,45 N. L R.B. 84, andMatter of National'Lead Company(Titanium Division),35 N. L.R. B 1075.6 SeeMatter of Tennessee Coal,Iron and Railroad Company,39 N L R B 617,citingvoluminous economic data ;Matter of Laclede Steel Company,49 N L R.,B 1116;Matterof American Steel Foundries,51 N. L R. B 1024.' SeeMatter of Tennessee Coal, Iron and Railroad Company,Open Hearth Dept. ofEnsley Works,39 N L.R. B 626.8See, however,Matter of U S Bedding Company,52 N L R B. 382, andMatter ofBethlehem-Alameda Shipyai d, Inc., et al.,53 N. L R. B. 999 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDroll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Electro Metal-lurgical Company, Ashtabula, Ohio, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionas agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above,'who were employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, and including employees in the armed forces ofthe United States who present themselves in person at the polls, butexcluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date ofthe election, to determine whether they desire to be represented byUnited Steelworkers of America, affiliated with the Congress of In-dustrialOrganizations, or by the American Federation of Labor,for the purposes of collective bargaining, or by neither.ORDERUpon the basis of the foregoing findings of fact, and upon the entirerecord in the case, the National Labor Relations Board hereby ordersthat the petition for investigation and certification of representativesof employees of Electro Metallurgical Company, Ashtabula, Ohio,filed by Brotherhood of Locomotive Firemen and Enginemen, be, andit hereby is, dismissed.